                         Case 3:16-cv-00181-RCJ-WGC Document 112 Filed 02/15/21 Page 1 of 11




                     1    KARL S. HALL
                          Reno City Attorney
                     2    MARK W. DUNAGAN
                     3    Deputy City Attorney
                          Nevada State Bar No. 10574
                     4    P. O. Box 1900
                          Reno, Nevada 89505
                     5    (775) 334-2050
                     6    dunaganm@reno.gov
                          Attorneys for the City of Reno
                     7
                     8
                                                       UNITED STATES DISTRICT COURT
                     9                                      DISTRICT OF NEVADA
                                                                   *****
                10
                           MICHAEL S. BROWETT                                Case No.: 3:16-CV-00181-RCJ-WGC
                11
                12                        Plaintiff,

                13                                                              CITY OF RENO’S RESPONSE TO
                                                                                PLAINTIFF’S MOTION FOR
                                    vs.                                         ATTORNEY’S FEES ND COSTS
                14
                15
                           CITY OF RENO, a municipal corporation
                16         organized and existing under the laws of the
                17         State of Nevada, and DOES 1 through 20,
                           inclusive,
                18
                                       Defendant.
                19
                           ____________________________________/
                20
                21
                                Defendant City of Reno hereby responds in partial opposition to Michael S. Browett’s
                22
                          Request for Attorney’s Fees and Costs filed January 12, 2021 (ECF 111) (the “Motion”). This
                23
                          Response is filed pursuant to FRCP 54 based on the following Memorandum of Points and
                24
                          Authorities, all pleadings and papers on file herein, and any other matters the Court deems just and
                25
                          proper.
                26
                          ///
                27
                          ///
                28
Reno City Attorney
  P.O. Box 1900
 Reno, NV 89505


                                                                          -1-
                         Case 3:16-cv-00181-RCJ-WGC Document 112 Filed 02/15/21 Page 2 of 11




                     1                        MEMORANDUM OF POINTS AND AUTHORITIES
                     2                                           INTRODUCTION
                     3          On July 29, 2020, the Ninth Circuit Court of Appeals issued its order affirming in part, and
                     4    reversing with respect to the form of the award of equitable relief granted. That reversal was a
                     5    remedy specifically sought by the City of Reno on the appeal, and was opposed by Browett.
                     6          On October 22, 2020, the Ninth Circuit Court granted Browett’s motion for attorney’s fees
                     7    on appeal, but left the determination of a “reasonable” amount of fees on appeal to this Court.
                     8                                              ARGUMENT
                     9          The City does not oppose the awarding of attorney’s fees in this case. The City did not
                10        challenge this Court’s fee award (for the initial proceedings) in its appeal. While the City opposed
                11        Browett’s request to the Ninth Circuit to award fees incurred on appeal, that issue was disposed
                12        by the appellate court’s October 22 order. Arguments over whether to award fees on appeal are
                13        moot. The only remaining issue is the amount of the fee award on appeal.
                14              Browett has moved to recover 100% of attorney’s fees incurred on appeal. For the reasons
                15        stated below, the City partially opposes the Motion, to the extent that it seeks recovery of fees
                16        incurred in pursuit of a losing argument regarding the form of equitable relief.
                17           A. Fees Requested
                18               1.      Costs and Post-Appeal Attorney’s Fees
                19               The City does not oppose the costs taxed by the appellate court, plus applicable interest,
                20        being included as part of the final judgment. The City likewise does not oppose the award of fees
                21        set forth in Exhibit “1” of the Motion. (ECF 111-2.)
                22               2.      Attorney’s Fees on Appeal; Limited Success of the Parties
                23               The City pursued several theories on appeal. It was unsuccessful in obtaining judgment as
                24        a matter of law as to liability, a reversal of liquidated damages, or a new trial. The City concedes
                25        that an award of fees incurred defending those results is appropriate.
                26               However, the City obtained precisely the relief it sought with regard to the vast majority
                27        of the money awarded to Browett post-trial: reversal of the $900,468 front pay award, in favor of
                28
Reno City Attorney
  P.O. Box 1900
 Reno, NV 89505


                                                                          -2-
                         Case 3:16-cv-00181-RCJ-WGC Document 112 Filed 02/15/21 Page 3 of 11




                     1    the equitable remedy of promotion. 1 Regardless of any arguments Browett now makes, the result
                     2    of the City’s efforts on appeal realized a savings of $900,468 for the City, and a disgorgement of
                     3    that same amount from Browett. The Motion misapprehends the difference between the original
                     4    award—a potential windfall for which Browett need not make any future effort—and the future
                     5    wages Browett will earn following his promotion. Browett should eventually receive all that
                     6    money and more, but he will receive it as a result of performing work for the City. Browett argues
                     7    that because his financial picture will ultimately improve, he was entirely successful on appeal. He
                     8    was not.
                     9               The Ninth Circuit’s remand came with instructions to order Browett’s promotion.
                10        Browett’s Motion characterizes this as a win for him. While the City certainly agrees that it is a
                11        better result, Browett’s argument ignores the fact that promotion is precisely the relief the City
                12        sought on appeal as to that issue, and the very result Browett unsuccessfully opposed. (See Ex. 1,
                13        Opening Brief excerpt; Ex. 2, Answering Brief excerpt.)
                14                   Whether or not Browett will benefit from the alteration of the equitable award, the fact
                15        remains that he opposed it, and lost on that front. It is inappropriate to award fees incurred on
                16        unsuccessful claims because time spent on them “cannot be deemed to have been expended in
                17        pursuit of the ultimate result achieved.” Hensley v. Eckerhart, 461 U.S. 424, 435, 103 S. Ct. 1933,
                18        1943 (1983). Where a plaintiff achieves only limited success, a court should award only that
                19        amount of fees that is reasonable in relation to the results obtained. Id. at 440, 1943.
                20                   Browett contends that because the judgment remains in his favor, he is necessarily the
                21        prevailing party on appeal. However, this position “ignores the ultimate result of the proceedings
                22        on appeal.” See Corder v. Gates, 104 F.3d 247, 249 (9th Cir. 1996). Where the net result of appeal
                23        is a reduced award for a plaintiff, the plaintiff is not the prevailing party on appeal. Id. at 250. If a
                24        party meets with total success on appeal, it is proper to award full attorney’s fees. Corder v. Brown,
                25        25 3.Fd 833, 840-41 (9th Cir. 1994). However, a party enjoying partial success on appeal can
                26
                27
                          1
                28          Browett was awarded a total of $1,125,783.30 in damages: the erroneous front pay award plus $225,315.30
                          comprising backpay, pre-judgment interest, and liquidated damages. (Judgment, ER.I at 4-5.) The rest of the money
Reno City Attorney        awarded was for costs, attorney’s fees, and expert fees, none of which Browett had to defend on appeal. (Id.)
  P.O. Box 1900
 Reno, NV 89505


                                                                                 -3-
                         Case 3:16-cv-00181-RCJ-WGC Document 112 Filed 02/15/21 Page 4 of 11




                     1    properly be awarded attorney’s fees only for those claims successfully defended on the merits. Id.
                     2    (citing Larez v. Los Angeles, 946 F.2d 630, 649 (9th Cir.1991).
                     3               The City concedes that Browett, having successfully defended the liability determination,
                     4    remains the prevailing party at trial for the purposes of the fee-shifting provision of 29 U.S.C.
                     5    2617(a). However, the fact that the judgment remained in Browett’s favor does not mean that
                     6    Browett wholly succeeded on the merits of the issues appealed, because liability was not the issue
                     7    concerning equitable relief. See Paolini v. Alberston’s, Inc., 265 Fed. App’x. 667, 670 (9th Cir.
                     8    2008) (declining to award attorney’s fees on appeal where award was significantly reduced on
                     9    appeal, notwithstanding affirmance of district court’s decision on the merits.)
                10                   Browett was unsuccessful in defending the improper award of front pay. The fact that
                11        there were other claims Browett successfully defended does not change this fact. Respectfully, it
                12        would be abhorrent for a party to recover attorney’s fees incurred in the defense of an award
                13        ultimately determined to be an abuse of discretion. Respectfully, the award of attorney’s fees
                14        should not include fees incurred by Browett which are attributable to defending that claim, because
                15        the cash front pay award was vacated.
                16                   To reckon with the significant reversal on appeal—again, $900,000 of a $1.125 million
                17        monetary award was struck down—Browett now argues that he ultimately will be even better off
                18        than he was prior to the appeal, so he prevailed under this novel standard. This argument is
                19        unavailing. It lacks any legal support. It is also illogical and unjust: if the present outcome is better
                20        for Browett than the prior outcome, then he should not have opposed the City’s motion to alter the
                21        equitable award in post-trial briefing, and should not have opposed the City’s pursuit of that
                22        reversal on appeal. 2 He should not have caused the expenditure of resources necessary to resolve
                23        that disputed issue. Yet Browett opposed equitable promotion—and argued in favor of the
                24        disfavored front pay remedy—at each step. Resistance to correcting that aspect of the judgment
                25        forced the City’s hand. (See ECF 84 at pp. 9-10; Ex. 2 hereto) Browett should not recover fees
                26
                27
                          2
                28         The Motion contends that The City’s desire to promote Browett rather than pay front pay expressed at oral argument
                          was “surprising,” but the City had been seeking that result since June, 2018 when it requested this Court to instate
Reno City Attorney        Browett as lieutenant.
  P.O. Box 1900
 Reno, NV 89505


                                                                                  -4-
                         Case 3:16-cv-00181-RCJ-WGC Document 112 Filed 02/15/21 Page 5 of 11




                     1    incurred attempting to avoid a result he now argues is preferable.
                     2             Finally, as referenced above, larger future earnings do not demonstrate that Browett
                     3    prevailed on this issue. Front pay was vacated. The equitable award has been altered to the
                     4    promotion itself, not the future earnings resulting from it. Future earnings will now be just that:
                     5    wages paid as compensation for work Browett performs, and only to the extent he actually
                     6    performs it. Put another way, due to the relief obtained by the City on appeal, it gets the benefit of
                     7    Browett’s work at the lieutenant level (or above), which is markedly different than the prior
                     8    remedy. Under the prior result, the City would pay Browett nearly a million dollars up front to do
                     9    no more work than he was doing anyway, and he was free to resign or retire at his own discretion,
                10        potentially resulting in a windfall. That contingency is why the award was reversed.
                11                 Browett additionally assigns fault to the City for pursuing its several bases for appeal and
                12        dragging the matter out three years. The City concedes that the appellate court ultimately disposed
                13        of its arguments regarding other aspects of the judgment. The fee award attributable to defending
                14        the judgment (with attendant interest) will make Browett whole, and there was no bad faith or
                15        finding thereof on the City’s part. However, the result on appeal vindicates the City’s pursuit of
                16        reversal of the cash front pay award. The amount the City will pay out on the forthcoming judgment
                17        is $900,000 less than it would have been, owing to its efforts. Instead, it will pay wages to an
                18        employee for work actually performed over the course of many years.
                19           B. Discount of Fee Award
                20                 Browett argues that the statute does not provide a basis for denying or discounting a fee
                21        award in connection with the alteration of a form of equitable relief on appeal. Certainly, the statute
                22        does not contemplate every contingency—in this case, an incorrect form of relief, which required
                23        correction on appeal. However, it does provide the parameter that an attorney fee award must be
                24        “reasonable.” 29 U.S.C. § 2617(a)(3). As referenced above and discussed further below, it is not
                25        reasonable to award fees incurred on unsuccessful claims because time spent on them was not
                26        expended in pursuit of the ultimate result achieved. Hensley, 461 U.S. at 435.
                27                 Furthermore, the Ninth Circuit’s order clearly provides that this Court should exercise its
                28        discretion and reach a reasonable award. If the appellate court believed an award of 100% of
Reno City Attorney
  P.O. Box 1900
 Reno, NV 89505


                                                                            -5-
                         Case 3:16-cv-00181-RCJ-WGC Document 112 Filed 02/15/21 Page 6 of 11




                     1    attorney’s fees on appeal was appropriate—or that it was improper to adjust the fee award—it
                     2    could have so held with the stroke of a pen. The fact that it instructed this Court to find a reasonable
                     3    number makes a clear case that some determination should be made. This Court’s hands are not
                     4    tied as to the full sum calculated by Browett’s attorney.
                     5             Additionally, there is support at law for discounting attorney’s fees awarded in
                     6    accordance with partial or reduced success, regardless of whether a statute explicitly provides for
                     7    it. Where a party achieves less than what it seeks to achieve, a reduction in attorney’s fees is
                     8    appropriate. Toussaint v. McCarthy, 826 F.2d 901 (9th Cir. 1987) (holding that a one-third
                     9    reduction in fees was inadequate to account for limited success on appeal). Toussaint was a Section
                10        1983 case, whose statutory source for attorney’s fees (42 U.S.C. § 1988), like the instant statute,
                11        does not expressly address the alteration of a fee award to account for limited success.
                12        Nonetheless, that case provided for a reduction.
                13                 Under Ninth Circuit law, “the district court must reduce the attorney’s fee award so that
                14        it is commensurate with the extent of the plaintiff’s success.” McCown v. City of Fontana, 565
                15        F.3d 1097, 1104 (9th Cir. 2009) (citing McGinness v. Kentucky Fried Chicken, 51 F.3d 805 (9th
                16        Cir.1994). “In judging the plaintiff’s level of success and the reasonableness of hours spent
                17        achieving that success, a district court should ‘give primary consideration to the amount of
                18        damages awarded as compared to the amount sought.’” McCown 565 F.3d at 1104 (citing Farrar
                19        v. Hobby, 506 U.S. 103, 114 (1992). The McCown court used the McGinnis case as an example of
                20        how a court should discount fees to account for reduced success. Id. In McGinnis, the plaintiff
                21        successfully sued his employer for discrimination, winning $234,000 including punitive damages,
                22        and $148,000 in attorney’s fees. Id. After a finding that punitive damages were not allowed, the
                23        plaintiff’s award was reduced to $34,000, but the district court did not reduce the attorney’s fees.
                24        Id. The Ninth Circuit vacated on the basis that “the district court abused its discretion by expressly
                25        refusing to relate the extent of success to the amount of the fee award.” Id.
                26                 This case is similar to McGinnis. At trial, Browett obtained backpay and liquidated
                27        damages totaling $225,315, and front pay of $900,468. He was also awarded $257,420 in
                28        attorney’s fees. (ECF 92.) That original attorney’s fees award already compensates Browett’s
Reno City Attorney
  P.O. Box 1900
 Reno, NV 89505


                                                                             -6-
                         Case 3:16-cv-00181-RCJ-WGC Document 112 Filed 02/15/21 Page 7 of 11




                     1    attorney for success on the claim for equitable relief, and that award has not been disturbed. But
                     2    as to the form of that relief, Browett necessarily incurred some unknown percentage of his
                     3    attorney’s fees on appeal in defense of cash front pay, an effort in which he did not prevail. Now
                     4    the underlying cash award to Browett is $225,315, and the attorney’s fee award is intact at
                     5    $257,420. The City still does not seek to disturb that award, because it accounts for Browett’s
                     6    success on the merits as to equitable relief.
                     7              Browett’s attorney now seeks an additional $78,516 in fees incurred on an appeal in
                     8    which his client’s cash award was reduced by $900,468. However, Browett has not discounted his
                     9    fee request to account for this limited success on appeal. The supporting documentation for
                10        attorney’s fees submitted to the appellate court (in this record as ECF 105-2) is not susceptible to
                11        having each billing entry parsed on an issue-by-issue basis. It is therefore appropriate for this Court
                12        to exercise its discretion in discounting the fee award. Hensley, 461 U.S. at 436–37 (courts may
                13        exercise discretion in attempting to identify specific hours that should be eliminated, or simply
                14        reduce the award to account for limited success.) At the heart of accounting for limited success is
                15        the question of whether the plaintiff’s accomplishments in the case “justify the fee amount
                16        requested.” Thorne v. City of El Segundo, 802 F.2d 1131, 1142 (9th Cir. 1982).
                17                  It is not unfair or unjust to discount the fee award on appeal. As stated above, Browett’s
                18        success in obtaining equitable relief is already part and parcel of the original $257,420 fee award.
                19        The City likewise concedes that he is entitled to fees incurred on appeal successfully defending as
                20        to liability, liquidated damages, and this Court’s determination on jury instructions.
                21           C. Amount of Reduction
                22                  The City does not know how much of the fees on appeal claimed by Browett are
                23        attributable to the unsuccessful defense of the cash front pay award. The City also does not desire
                24        to engage in guesswork or contentious, prolonged litigation as to each billing entry. Even if it did,
                25        the Ninth Circuit has instructed, “The district court need not be so mechanical as to divide the
                26        amount of fees and costs requested by the number of claims.” Vargas v. Howell, 914 F.3d 1188
                27        (2020).
                28                   In any case, the City prefers to move forward on a new foot with Browett, and put this
Reno City Attorney
  P.O. Box 1900
 Reno, NV 89505


                                                                            -7-
                         Case 3:16-cv-00181-RCJ-WGC Document 112 Filed 02/15/21 Page 8 of 11




                     1    litigation behind the parties. Rather, than protract these proceedings with quibbling, the City
                     2    respectfully requests that this Court simply exercise its discretion in reducing the award of fees
                     3    claimed on appeal ($78,516) by an amount it deems commensurate with the City’s success in
                     4    recouping $900,468 from the cash award. The City submits that a fee reduction in the range of
                     5    30% to 60% of the invoiced total is appropriate.
                     6            The City respectfully requests that the Court consider the following points in its exercise
                     7    of discretion.
                     8            1. Magnitude of Reduction of Monetary Award.
                     9               Browett’s cash damages award was reduced from a speculative potential windfall of
                10        $1,125,783 to the appropriate (non-windfall) amount of $225,315.30, plus equitable promotion. 3
                11        This outcome reflects significant success on appeal for the City not just because it can reallocate
                12        significant resources in the short term, but it will also obtain the benefit of Browett’s work at the
                13        lieutenant rank in exchange for the increased compensation it will pay him. As explained above,
                14        the money Browett will earn over his career is not part of the award, and not part of the calculation.
                15                2. Significance of the Front Pay Issue in Appeal.
                16                The City likewise urges the Court to consider the likelihood of whether the appeal would
                17        have even happened if this one issue had been decided differently. The front pay award was by far
                18        the largest component of the monetary damages awarded after trial. (ECF 92.) The cost-benefit
                19        analysis of mounting an appeal changes drastically with a $900,000 swing in the amount owing.
                20        It is reasonable to ascribe a completely different calculus to the City’s decision-makers if the cash
                21        award in the judgment had only been $225,000, given the resource costs of appeal. Moreover, the
                22        City sought alteration of the front pay award after trial as alternative relief to its renewed motions
                23        for judgment as a matter of law and new trial. (ECF 82 at p. 20.) This suggests that the City would
                24        have foregone the appeal had Browett not opposed the City on this significant issue.
                25                   Documentation submitted by Browett in support of his fee invoice also reflects that the
                26
                27
                          3
                28         Browett also receives temporary front pay for the period from trial to the date of equitable promotion (9/3/2020).
                          The parties have already stipulated the amount and effected a payroll action of approximately $88,000 plus attendant
Reno City Attorney        PERS contribution adjustment, which will be documented for the Court’s satisfaction prior to final judgment.
  P.O. Box 1900
 Reno, NV 89505


                                                                                  -8-
                         Case 3:16-cv-00181-RCJ-WGC Document 112 Filed 02/15/21 Page 9 of 11




                     1    City made a settlement offer at the outset of the appeal, which Browett refused. (ECF 105-2, p. 7:
                     2    entry dated 10/11/18.) While the substance of those discussions are off the record and opaque to
                     3    the Court, the billing entry on the record demonstrates that the City attempted to compromise in
                     4    order to resolve the matter, which Browett rejected. The result of the appeal, in turn, is effectively
                     5    a compromise.
                     6                                              CONCLUSION
                     7             Based on the foregoing, the City partially opposes the Motion and respectfully urges this
                     8    Court to reduce the amount of attorney’s fees awarded on appeal from the amount claimed by
                     9    Browett. See Hensley, 461 U.S. at 440 (“where a plaintiff achieved only limited success, the
                10        district court should award only that amount of fees that is reasonable in relation to the results
                11        obtained.” Id. at 440, 1943.) Given the significance of the City’s success on the equitable relief
                12        issue and the vast reduction of the monetary award, the City submits a reduction in the range of
                13        30% to 60% is reasonable. The City does not oppose Browett’s Motion as to costs taxed or post-
                14        appeal attorney’s fees.
                15
                16               Dated this 15th day of February, 2021.
                17
                                                                            KARL S. HALL
                18                                                          Reno City Attorney
                19                                                          By: /s/ Mark W. Dunagan
                20                                                             MARK W. DUNAGAN
                                                                               Deputy City Attorney
                21                                                             Nevada State Bar #10574
                                                                               Post Office Box 1900
                22
                                                                               Reno, Nevada 89505
                23                                                             (775) 334-2050
                                                                               Attorneys for City of Reno
                24
                25
                26
                27
                28
Reno City Attorney
  P.O. Box 1900
 Reno, NV 89505


                                                                           -9-
                     Case 3:16-cv-00181-RCJ-WGC Document 112 Filed 02/15/21 Page 10 of 11




                     1
                                                          CERTIFICATE OF SERVICE
                     2
                                Pursuant to FRCP 5(b), I certify that I am an employee of the RENO CITY ATTORNEY'S
                     3
                         OFFICE, and that on this date, I am serving the foregoing document(s)
                     4
                                RESPONSE TO PLAINTIFF’S MOTION FOR ATTORNEY’S FEES
                     5
                     6   on the party(s) set forth below by:
                                        Placing an original or true copy thereof in a sealed envelope placed for collection
                     7
                                        and mailing in the United States Mail, at Reno, Nevada, postage prepaid, following
                     8                  ordinary business practices or;

                     9                  Personal hand delivery.
                10
                          X             CM/ECF electronic filing service.
                11
                                        Email
                12
                13                      Facsimile (FAX).

                14                      Federal Express or other overnight delivery.
                15                      Reno/Carson Messenger Service.
                16
                         addressed as follows:
                17
                          Jack D. Campbell
                18        4790 Caughlin Parkway, #420
                19        Reno, NV 89519

                20              DATED this 15th day of February, 2021.
                21
                22
                                                                       /s/ Terri Strickland
                23                                                    Terri Strickland
                                                                      Legal Assistant
                24
                25
                26
                27
                28
Reno City Attorney
  P.O. Box 1900
 Reno, NV 89505


                                                                        -10-
                     Case 3:16-cv-00181-RCJ-WGC Document 112 Filed 02/15/21 Page 11 of 11




                     1
                                                          List of Exhibits
                     2
                     3
                         Exhibit No.                 Document                      Page Nos.
                     4           1     Excerpt of City’s Opening Brief on Appeal       7
                                       (pp. 30-35 only)
                     5
                     6          2      Excerpt from Browett’s Answering Brief          4
                     7                 (pp. 15-17 only)

                     8
                     9
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Reno City Attorney
  P.O. Box 1900
 Reno, NV 89505


                                                               -11-
